       Case 2:20-cv-00434-JTR    ECF No. 19   filed 09/15/21   PageID.1973 Page 1 of 2




 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                 Sep 15, 2021
                                                                       SEAN F. MCAVOY, CLERK
 4
 5                       UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON

 7
      GINA D.,                                      No. 2:20-CV-0434-JTR
 8
 9                Plaintiff,                        ORDER GRANTING PLAINTIFF’S
10                                                  RENEWED MOTION TO DISMISS
                         v.
11
      KILOLO KIJAKAZI, ACTING
12    COMMISSIONER OF SOCIAL
13    SECURITY,
14
                  Defendant.
15
16         BEFORE THE COURT is Plaintiff’s renewed motion for the dismissal of
17   her case. ECF No. 18. Attorney Chad L. Hatfield represents Gina D. (Plaintiff);
18   Special Assistant United States Attorney Benjamin J. Groebner represents the
19   Commissioner of Social Security (Defendant). The parties have consented to
20   proceed before a magistrate judge. ECF No. 6.
21         Plaintiff renewed motion requests a dismissal of this action in order to
22   preserve the time and resources of this Court and the Social Security
23   Administration. See ECF No. 18 at 1-2. Defendant previously indicated
24   Defendant has no objection to Plaintiff’s motion to dismiss. ECF No. 16.
25   Accordingly, IT IS HEREBY ORDERED:
26         1.    Plaintiff’ Amended Motion for Dismissal, ECF No. 18, is
27   GRANTED.
28   ///

     ORDER . . . - 1
      Case 2:20-cv-00434-JTR   ECF No. 19   filed 09/15/21   PageID.1974 Page 2 of 2




 1         2.    Plaintiff’s Complaint, ECF No. 1, is DISMISSED.
 2         IT IS SO ORDERED. The District Court Executive is directed to file this
 3   Order, provide copies to counsel, and CLOSE THE FILE.
 4         DATED September 15, 2021.
 5
 6                             _____________________________________
                                         JOHN T. RODGERS
 7                              UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER . . . - 2
